            Case 3:19-cv-04238-MMC Document 104 Filed 01/21/20 Page 1 of 3




 1 QUINN   EMANUEL URQUHART & SULLIVAN, LLP
    Sean S. Pak (SBN 219032)
 2 seanpak@quinnemanuel.com
    Iman Lordgooei (SBN 251320)
 3 50imanlordgooei@quinnemanuel.com
       California Street, 22nd Floor
   San  Francisco, CA 94111
 4 Telephone:
                (415) 875-6600
 5 Facsimile: (415) 875-6700
 6 JWC  LEGAL
    Jodie W. Cheng (SBN 292330)
    jwcheng@jwc-legal.com
 7 One
       Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9 Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK LLC
15                                               CASE NO. 3:19-cv-04238-MMC
16                Plaintiffs,
                                                 DECLARATION OF IMAN LORDGOOEI
17         v.                                    IN SUPPORT OF ADMINISTRATIVE
18                                               MOTION TO FILE UNDER SEAL (DKT.
     VADE SECURE, INCORPORATED; VADE             99)
19 SECURE SASU; OLIVIER MARIO
20 LEMARIÉ                                       Hearing
                                                 Date: February 7, 2020
21                Defendants.                    Time: 9:00 a.m.
22                                               Judge: Hon. Maxine M. Chesney
                                                 Courtroom: 7, 19th Floor
23                                                           450 Golden Gate Avenue
24                                                           San Francisco, CA 94102

25
26
27
28
               Case 3:19-cv-04238-MMC Document 104 Filed 01/21/20 Page 2 of 3




 1            I, Iman Lordgooei, declare as follows:

 2            1.      I am an attorney licensed to practice law in the State of California and an attorney

 3 with the law firm Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Plaintiffs Proofpoint,
 4 Inc. and Cloudmark LLC (collectively, “Plaintiffs”) in the above-captioned matter.
 5            2.      I have personal knowledge of the facts set forth in this declaration and, if called as

 6 a witness, could and would competently testify to the matters set forth herein.
 7            3.      I submit this declaration in support of Defendants’ Administrative Motion to File

 8 Under Seal certain documents, and portions thereof (Dkt. 99), relating to Defendants’ Sur-Reply
 9 in Opposition to Plaintiffs’ Motion for Preliminary Injunction and Expedited Discovery
10 (“Defendants’ Sur-Reply”).
11            4.      I have reviewed the documents attached to the declaration submitted in support of

12 the Defendants’ Sur-Reply that contain Plaintiffs’ confidential, highly confidential, and/or trade
13 secret information. Compelling reasons support sealing the documents or portions thereof, as set
14 forth below:
15              Location of Confidential Material                    Basis For Filing Under Seal:

16       Defendants’ Sur-Reply in Opposition to Contains information that is “HIGHLY
         Plaintiffs’ Motion for Preliminary Injunction and CONFIDENTIAL – ATTORNEYS’ EYES
17       Expedited Discovery                               ONLY” and “HIGHLY CONFIDENTIAL –
                                                           SOURCE CODE” as described in the Model
18       Plaintiffs’ confidential information redacted at Protective Order.1
         pp. 5–6.
19                                                         Contains Plaintiff’s trade secret, confidential
                                                           research & development, and commercial
20       Exhibit A to the Declaration of Mackenzie information, including information relating
21       Martin in Support of Defendants’ Administrative to the features and confidential technical
         Motion to File Under Seal (Supplemental aspects of Cloudmark’s MTA and Trident
         Declaration of Dr. Brad Karp, Ph.D.)              products.
22
23       Plaintiffs’ confidential information redacted at ¶ Contains information that is entitled to
         29.                                                sealing for the same reasons set forth in the
                                                            Court’s Order Granting in Part and Denying
24                                                          in Part Plaintiffs’ Administrative Motion to
                                                            File Under Seal (Dkt. 96).
25
26
     1
         “Model Protective Order” refers to the “Model Protective Order for Litigation Involving Patents,
27 Highly Sensitive Confidential Information and/or Trade Secrets,” included and referenced in the
     Local Rules for the Northern District of California.
28
                                                    -1-                Case No. 3:19-cv-04238-MMC
                                        LORDGOOEI DECL. ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 99)
             Case 3:19-cv-04238-MMC Document 104 Filed 01/21/20 Page 3 of 3




 1          5.     The proposed sealing is narrowly tailored because no less restrictive means exist to

 2 protect Plaintiff’s confidential, highly confidential, and trade secret information from public
 3 disclosure. Disclosure of Plaintiff’s information referenced above would create a substantial risk
 4 of serious harm if publicly disclosed.
 5          I declare under penalty of perjury that the foregoing is true and correct. Executed this 21st

 6 day of January, 2020, in Los Angeles, California.
 7
                                                                  /s/ Iman Lordgooei
 8                                                                Iman Lordgooei
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-                Case No. 3:19-cv-04238-MMC
                                     LORDGOOEI DECL. ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 99)
